       Case 7:19-cv-00128 Document 1 Filed on 04/18/19 in TXSD Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

COVINGTON SPECIALTY                          §
INSURANCE COMPANY,                           §
                                             §
        Plaintiff,                           §
                                             §
VS.                                          §        CIVIL ACTION NO. ___________
                                             §
ELI RODRIGUEZ D/B/A CINCO                    §
MMA ELITE                                    §
                                             §
        Defendant.                           §

      PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT

TO THE UNITED STATES DISTRICT COURT:

        Plaintiff Covington Specialty Insurance Company (“Covington”) files this Original

Complaint for Declaratory Judgment and respectfully shows:

                                    I.     THE PARTIES

        1.      Covington is an insurer organized under the laws of the State of New Hampshire

and having its principal place of business in Atlanta, Georgia. Covington is a citizen of the

States of New Hampshire and Georgia.

        2.      Defendant Eli Rodriguez d/b/a Cinco MMA Elite is an individual residing in the

State of Texas and may be served with process at his residence at 420 South Texas Blvd.,

Weslaco, Texas 78596.

                                    II.    JURISDICTION

        3.      The Court has jurisdiction over this matter under the Declaratory Judgment Act,

28 U.S.C. §§ 2201 and 2202, and upon complete diversity of citizenship pursuant to 28 U.S.C. §


PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                  Page 1
6763000v2
08011.590
       Case 7:19-cv-00128 Document 1 Filed on 04/18/19 in TXSD Page 2 of 7



1332. Covington is a citizen of the States of New Hampshire and Georgia. Defendant Eli

Rodriguez d/b/a Cinco MMA Elite (“Defendant”) is a citizen of the State of Texas. This is a

civil action and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

Jurisdiction is also proper because the issues presented in this suit are ripe for adjudication. A

decision on these issues will directly affect underlying litigation involving Defendant.

                                          III.    VENUE

        4.     Venue is proper in the Southern District of Texas under 28 U.S.C. § 1391 because

Defendant Eli Rodriguez d/b/a Cinco MMA Elite is a resident of the Southern District of Texas

and, alternatively, a substantial part of the events or omissions giving rise to the claim occurred

in the Southern District of Texas.

                                       IV. BACKGROUND

        5.     Covington brings this action for declaratory judgment to determine its rights and

obligations under a primary commercial general liability policy issued to Eli Rodriguez d/b/a

Cinco MMA Elite. Eli Rodriguez d/b/a Cinco MMA Elite was sued in the underlying litigation

styled Valerie Valerio v. Eli Rodriguez d/b/a Cinco MMA Elite, Cinco Elite, CPG Management,

LLC, and Lidsky Luis Trustee; Cause No. C-0314-18-H; pending in the 389th Judicial District

Court of Hidalgo County, Texas (the “underlying lawsuit”).

        6.     Plaintiff’s Original Petition is the most recent pleading on file in the underlying

lawsuit. According to the Petition, on January 28, 2016, Plaintiff was attending a Jiu Jitsu class

at Cinco MMA Elite when she allegedly broke her left humerus bone while practicing Jiu Jitsu

exercises and drills with another student. Plaintiff claims that the instructor of her Jiu Jitsu class

at Cinco MMA Elite “gave brief instructions to the beginners group, but did not give examples,


PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                        Page 2
6763000v2
08011.590
       Case 7:19-cv-00128 Document 1 Filed on 04/18/19 in TXSD Page 3 of 7



demonstrate or explain known dangerous [sic] of the moves to be practiced.” Plaintiff also

claims that the instructor “did not supervise the known dangerous [sic] of the moves to be

practiced.” Further, she claims that “[she] was not shown examples of the drills and moves, the

beginners groups was [sic] not told the dangerous [sic] or what to do in certain situations

Plaintiff found herself in, nor was [she] or her group given proper training.” Plaintiff further

claims that she was required to “engage in a rolling drill” and practice other Jiu Jitsu moves,

ostensibly with another student, who Cinco MMA Elite knew to be dangerous.

        7.       Plaintiff in the underlying lawsuit brings claims for negligence against all

Defendants. Plaintiff seeks damages for pain and suffering, mental anguish, lost wages, loss of

earning capacity, physical impairment, disfigurement, and medical expenses.

                                          V.       THE POLICIES

        8.       Covington issued a Commercial General Liability Policy No. VBA403663-00 to

Defendant Eli Rodriguez d/b/a Cinco MMA Elite for the policy term 11/4/2015 to 11/4/2016.

The policy includes a $1,000,000.00 per occurrence limit and a $2,000,000.00 general aggregate

limit. The insuring agreement of the policy provides:

        COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

        1.   Insuring Agreement

             a. We will pay those sums that the insured becomes legally obligated to pay as damages
                because of “bodily injury” or “property damage” to which this insurance applies. We will
                have the right and duty to defend the insured against any “suit” seeking those damages.
                However, we will have no duty to defend the insured against any “suit” seeking damages
                for “bodily injury” or “property damage” to which this insurance does not apply. We
                may, at our discretion, investigate any “occurrence” and settle any claim or suit that may
                result. . . .

                                                     ***

             b. This insurance applies to “bodily injury” and “property damage” only if:



PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                      Page 3
6763000v2
08011.590
       Case 7:19-cv-00128 Document 1 Filed on 04/18/19 in TXSD Page 4 of 7



                  (1) The “bodily injury” or “property damage” is caused by an “occurrence” that takes
                      place in the “coverage territory”;


                  (2) The “bodily injury” or “property damage” occurs during the policy period; and


                  (3) Prior to the policy period, no insured listed under Paragraph 1. of Section II – Who
                      Is An Insured and no “employee” authorized by you to give or receive notice of an
                      “occurrence” or claim, knew that the “bodily injury” or “property damage” had
                      occurred, in whole or in part. If such a listed insured or authorized “employee”
                      knew, prior to the policy period, that the “bodily injury” or “property damage”
                      occurred, then any continuation, change or resumption of such “bodily injury” or
                      “property damage” during or after the policy period will be deemed to have been
                      known prior to the policy period.


             c. “Bodily injury” or “property damage” which occurs during the policy period and was not,
                prior to the policy period, known to have occurred by any insured listed under Paragraph
                1. of Section II – Who Is An Insured or any “employee” authorized by you to give or
                receive notice of an “occurrence” or claim, includes any continuation, change or
                resumption of that “bodily injury” or “property damage” after the end of the policy
                period.


             d. “Bodily injury” or “property damage” will be deemed to have been known to have
                occurred at the earliest time when any insured listed under Paragraph 1. of Section II –
                Who Is An Insured or any “employee” authorized by you to give or receive notice of an
                “occurrence” or claim:


                  (1) Reports all, or any part, of the “bodily injury” or “property damage” to us or any
                      other insurer;


                  (2) Receives a written or verbal demand or claim for damages because of the “bodily
                      injury” or “property damage”; or


                  (3) Becomes aware by any other means that “bodily injury” or “property damage” has
                      occurred or has begun to occur.


             e.   Damages because of “bodily injury” include damages claimed by any person or
                  organization for care, loss of services or death resulting at any time from the “bodily
                  injury”.
                                                       ***

        The policy defines the following terms:

        SECTION V – DEFINITIONS
                                                       ***

        3.   “Bodily injury” means bodily injury, sickness or disease sustained by a person, including
             death resulting from any of these at any time.


PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                      Page 4
6763000v2
08011.590
       Case 7:19-cv-00128 Document 1 Filed on 04/18/19 in TXSD Page 5 of 7



                                                        ***

        13. “Occurrence” means an accident, including continuous or repeated exposure to substantially
            the same general harmful conditions.

                                                        ***

        9.        The policy also includes endorsements providing policy exclusions, providing in

relevant part:

        PROFESSIONAL LIABILITY EXCLUSION – HEALTH OR EXERCISE CLUBS OR COMMERCIALLY
        OPERATED HEALTH OR EXERCISE FACILITIES

                                                        ***

        The following exclusion is added to Paragraph 2. Exclusions of Section I – Coverage A – Bodily
        Injury And Property Damage Liability . . . :

        This insurance does not apply to “bodily injury” . . . arising out of the rendering of or failure to
        render any service, treatment, advice or instruction relating to physical fitness, including services
        or advice in connection with diet, cardiovascular fitness, bodybuilding or physical training
        programs.

        This exclusion applies even if the claims against any insured allege negligence or other
        wrongdoing in the supervision, hiring, employment, training or monitoring of others by that
        insured, if the “occurrence” which caused the “bodily injury” . . . involved rendering of or failure
        to render any service, treatment, advice or instruction described above.

                                                        ***

        EXCLUSION – ASSAULT AND BATTERY
                                                        ***

        The following is added as an item to SECTION I – COVERAGES, COVERAGE A BODILY
        INJURY AND PROPERTY DAMAGES LIABILITY, 2. Exclusions; . . . and COVERAGE C
        MEDICAL PAYMENTS, 2. Exclusions:

        1.   Claims or “suits” to recover damages for “bodily injury” . . . arising from actual or alleged
             “assault” and/or “battery” and claims or suits for false arrest, false detention or false
             imprisonment where such false arrest, false detention or false imprisonment is connected to or
             arises in the sequence of events related to actual or alleged “assault” and/or “battery”. We are
             under no duty to defend or indemnify an insured regardless of the degree of culpability of
             intent and without regard to:

             a.   Whether the acts are alleged to be by or at the instruction of or the direction of the
                  insured . . . or any other person lawfully or otherwise on, at or near premises owned or
                  occupied by the insured; or any other person;

             b.   The alleged failure of fault of the insured . . . in the hiring, supervision, retention or
                  control of any person, whether or not an officer, “employee”, agent or servant of the
                  insured;
PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                         Page 5
6763000v2
08011.590
       Case 7:19-cv-00128 Document 1 Filed on 04/18/19 in TXSD Page 6 of 7




             c.   The alleged failure or fault of the insured . . . to prevent, bar or halt any such conduct.

                                                          ***

        3.   The following are added as items to SECTION V—DEFINITIONS

                  a.   “Assault” means the apprehension of harmful or offensive contact between two or
                       more persons by threats through words or deeds.

                  b.   “Battery” means the harmful or offensive contact between or among two or more
                       persons.
                                                      ***

                              VI.      DECLARATORY RELIEF SOUGHT

        9.        Covington seeks a declaration that it has no duty to defend or indemnify

Defendant Eli Rodriguez d/b/a Cinco MMA Elite for the claims and damages asserted in the

underlying lawsuit. The terms and conditions of the exclusions quoted above bar coverage for

the damages sought by Plaintiff. Accordingly, Covington owes no obligations under its policy to

Defendant Eli Rodriguez d/b/a Cinco MMA Elite.


                                                 VII.      PRAYER

        THEREFORE, Covington requests that the Court enter a declaratory judgment that

Covington has no duty to defend or indemnify Defendant Eli Rodriguez d/b/a Cinco MMA Elite

in the underlying lawsuit.

        Covington further requests that the Court grant all other and further relief to which it may

show itself entitled at law or in equity.




PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                         Page 6
6763000v2
08011.590
       Case 7:19-cv-00128 Document 1 Filed on 04/18/19 in TXSD Page 7 of 7




                                     Respectfully submitted,



                                     /s/ Jo Allison Stasney_______________________
                                     J. Richard Harmon
                                     State Bar No. 09020700
                                     Southern District Bar No. 18253
                                     Jo Allison Stasney
                                     State Bar No. 19080280
                                     Southern District Bar No. 19227
                                     THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                     Plaza of the Americas
                                     700 N. Pearl Street, Twenty-Fifth Floor
                                     Dallas, Texas 75201-2832
                                     Telephone: (214) 871-8200
                                     Telecopy: (214) 871-8209

                                     COUNSEL FOR COVINGTON SPECIALTY
                                     INSURANCE COMPANY




PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                       Page 7
6763000v2
08011.590
